Citation Nr: 0601735	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  97-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
schizophrenia, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from October 1971 to 
November 1973.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  At present, after 
remand to the RO in September 1998, the veteran's case is 
once again before the Board for appellate review.

The Board notes that the veteran and his spouse presented 
testimony during an appeals hearing at the RO before a 
hearing officer in August 1997.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence does not show that, prior to November 7, 
1996, the veteran's psychiatric disability was medically 
characterized by active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.

3.  The evidence does not show that, as of November 7, 1996, 
the veteran's psychiatric disability has been medically 
characterized by active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  In 
addition, the veteran's disability has not been medically 
characterized by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  

4.  The evidence does not show that the veteran's service-
connected disability is of a nature and severity so as to 
preclude the performance of all types of substantially 
gainful employment in keeping with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in 
excess of 70 percent, effective prior to November 7, 1996 for 
schizophrenia, undifferentiated type, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9204 (1996).

2.  The criteria for an increased disability evaluation in 
excess of 70 percent, effective as of November 7, 1996, for 
schizophrenia, undifferentiated type, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9204 (1996); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9204 
(2005). 

3.  The requirements for entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.1-4.14, 4.16, 4.18 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Disability Evaluation.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).

In this case, the veteran's service-connected schizophrenia 
has been rated as 70 percent disabling since December 1976.  
This rating is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2005).  The next higher rating 
for psychiatric disability provided by the rating schedule is 
100 percent.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  The Court held in DeSousa v. Gober that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  However, 
where compensation is awarded or increased "[p]ursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  38 
U.S.C.A. § 5110(g) (West 2002).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and the revised 
rating schedule for mental disorders cannot be applied to a 
claim for any date prior to November 7, 1996.  See 
38 U.S.C.A. § 5110(g)(West 2002); see Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Prior to November 7, 1996, pursuant to 38 C.F.R. § 4.132, DC 
9205, the next higher rating of 100 percent was warranted if 
the schizophrenia was manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  See 38 C.F.R. § 4.132, DC 9204 (1996).

Under 38 C.F.R. § 4.130, as effective after November 7, 1996, 
Diagnostic Code (DC) 9204 is evaluated under the General 
Rating Formula for Mental Disorders.  The next higher rating, 
100 percent, is warranted when there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation, or own name.  

In this case, the relevant medical evidence includes medical 
records from the San Juan VA Medical Center describing the 
treatment the veteran has received over time for various 
health problems, including his schizophrenia.

In addition, a December 1996 VA medical examination report 
indicates that the veteran's overall personal hygiene was 
maintained.  He was passively cooperative although not 
spontaneous, was relevant and coherent in his answers, and 
described himself as feeling empty, unsatisfied, and angry, 
reacting with violence to minimal incidents at home.  The 
objective findings included no active delusions or 
hallucinations, but he was depressed, had suicidal rumination 
and his insight was poor.  However, he had maintained 
intellectual functioning, and fair judgment.  The veteran was 
diagnosed with schizophrenic disorder, residual type with 
depression, substance use disorder, and drug and alcohol 
dependency in remission.  The Board notes, however, that in 
spite the objective medical findings described above, the 
veteran was assigned a global assessment of functioning (GAF) 
score of 0, which according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), equates to no assessment 
due to inadequate information.

A July 2002 VA Social and Industrial Survey report indicates 
the veteran was uncooperative and hostile, and gave little 
information in spite the fact that the examiner urged him to 
give details about his condition.  The only information that 
was elicited from the veteran was that he had back pain all 
the time, had shortness of breath and heard voices that 
called his name.  However, upon further observation of the 
veteran and his environment and discussion with neighbors, 
the examiner noted that no abnormal behavior was found.

Lastly, an August 2002 VA examination report indicates that 
the veteran was clean, obese, bearded, dressed with soiled 
clothes, and wearing a flashing "OR" hat.  He avoided eye 
contact at all times, and did not give any information or 
properly respond to the questions being asked.  It was the 
examiner's opinion that the veteran had a voluntary 
exaggerated behavior.  His speech was clear, but 
noncontributory due to his hostile and uncooperative 
attitude.  No thoughts or perceptual disorders were elicited.  
And, he had no hallucinations or suicidal/homicidal ideation, 
although his insight and judgment were poor and had poor 
impulse control.  The veteran's diagnoses were schizophrenia, 
chronic, undifferentiated type, and substance use disorder in 
alleged remission.  The examiner deemed the veteran's 
attitude and behavior did not warrant a GAF score lower than 
65, which according to the DSM-IV equates to some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships. 
 
Upon a review of the evidence, and given the medical findings 
described above, the Board finds that the evidence does not 
show that, prior to and/or as of November 7, 1996, the 
veteran's psychiatric disability has been medically 
characterized by active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  In 
addition, as of November 7, 1996, the veteran's disability 
has not been medically characterized by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation, or own name.  

As such, the Board finds that the preponderance of the 
evidence is against an award of a disability evaluation in 
excess of 70 percent under either the old or new criteria for 
psychotic disorders for the veteran's schizophrenia, 
undifferentiated type, as effective prior to and as of 
November 7, 1996.  Therefore, the veteran's claim for an 
increased rating must be denied.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9204 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9204 (2005). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has also 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected schizophrenia 
alone has caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the Board finds that no evidence currently of record would 
show that there is an exceptional or unusual disability 
picture in this case, which would render impractical the use 
or application of the regular schedular rating standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignments of higher ratings 
on a schedular basis other than that indicated above.  
Accordingly, referral for consideration for extra-schedular 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  TDIU.

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2005).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that certain 
percentages in the individual ratings are assigned.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  In 
exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b) (2005).

At present, the veteran is service connected only for 
schizophrenia, undifferentiated type, which as discussed 
above is properly rated as 70 percent disabling under 
Diagnostic Code 9204.  However, although the veteran meets 
the percentage requirements under 38 C.F.R. § 4.16(a) (2005), 
the objective medical evidence simply does not show that the 
disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  Furthermore, the Board has also 
considered, as described above, whether an extra-schedular 
evaluation is in order and has found that that is not the 
case.  See 38 C.F.R. § 4.16(b) (2005).

While the Board does not doubt that the veteran's 
schizophrenia has some effect on his employability, the 
preponderance of the evidence of record in this case does not 
support his contention that his service connected disability, 
in and of itself, is of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  See also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Accordingly, entitlement to TDIU benefits is not warranted.  
Since the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt, as set 
forth in 38 U.S.C.A. § 5107(b) (West 2002), is not for 
application in the instant case.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's February 1997 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received.  

The RO sent the veteran a section 5103(a) notice letter in 
May 2002, which covered the first three elements of notice.  
The letter did not specifically advise the veteran to provide 
VA with any pertinent evidence in his possession, but he was 
advised to supply specific pertinent information or evidence 
to VA.  Moreover, he was provided with the text of 38 C.F.R. 
§ 3.159 in the April 2003 supplemental statement of the case.  
The Board concludes, therefore, that the elements of the 
required notice have been essentially provided to the veteran 
claimant.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
In addition, the veteran was given the benefit of presenting 
testimony and/or evidence during the August 1997 RO hearing.  
As no additional evidence, which may aid the veteran's claims 
or might be pertinent to the bases of the claims, has been 
identified, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.


ORDER

An increased disability evaluation in excess of 70 percent 
for schizophrenia, undifferentiated type, is denied.

Entitlement to TDIU benefits is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


